Citation Nr: 0419034	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 5, 1998, 
for a grant of service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her brother


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.

A December 1998 rating decision granted service connection 
for paranoid schizophrenia, and the disability was assigned a 
100 percent evaluation effective from March 5, 1998.  In 
March 1999 the veteran questioned the effective date 
assigned. She believed she was entitled to an earlier 
effective date for the grant of service connection for 
paranoid schizophrenia.  Subsequently in the February 2000 
rating decision, the effective date of March 5, 1998 was 
confirmed.  The veteran appealed the effective date, but has 
not questioned the rating assigned for the paranoid 
schizophrenia.  Grantham v. Brown, 114 F.3d 1156 (1997), 
Jarvis v. West, 12 Vet. App. 559 (1999).

In September 2001 the veteran and her brother attended a 
hearing before the undersigned Veterans Law Judge of the 
Board in Washington, D.C.  The hearing transcript is on file.  

This case was previously remanded by the Board in November 
2001 for compliance with Veterans Claims Assistance Act of 
2000 (VCAA) notification and additional development of the 
evidence and further adjudicative action.

In January 2004 the RO most recently affirmed the 
determination previously entered.  The case was returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran served on active duty from February 1989 to 
February 1990.

2.  On March 5, 1998, the veteran first filed a claim of 
entitlement to service connection for paranoid schizophrenia.

3.  In a rating decision of December 1998, the RO granted 
service connection for paranoid schizophrenia evaluated at 
100 percent disabling effective March 5, 1998, date of 
receipt of the original claim.

4.  Prior to March 5, 1998, the veteran did not file a formal 
or informal application for service connection for paranoid 
schizophrenia nor are there any pertinent medical records 
that may be construed as an informal or formal claim for 
service connection for paranoid schizophrenia.


CONCLUSION OF LAW

The criteria for an effective date, prior to March 5, 1998, 
for a grant of entitlement to service connection for paranoid 
schizophrenia, have not been met.  38 U.S.C.A. 
§ 5110, (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from February 1989 to 
February 1990.

On March 5, 1998, the veteran first filed a claim of 
entitlement to service connection for paranoid schizophrenia.

Evidence subsequently submitted in support of her claim 
included private psychiatric treatment records showing 
hospitalization and treatment for paranoid schizophrenia from 
approximately September 1990 to October 1990.

In a private medical statement received on March 5, 1998, the 
veteran's treating psychiatrist since June 1994, referred to 
a history of treatment for paranoid schizophrenia from 
approximately late September 1990.  It was noted that the 
veteran was initially diagnosed with paranoid schizophrenia 
on admission to a private hospital.

A July 1998 VA psychiatric examination report shows a 
diagnosis of paranoid schizophrenia.

In a rating decision of December 1998, the RO granted service 
connection for paranoid schizophrenia, evaluated at 100 
percent disabling effective March 5, 1998, date of receipt of 
the original claim.

In a March 1999 statement, the veteran disagreed with the 
effective date of March 5, 1998 for the grant of service 
connection for paranoid schizophrenia.  She claimed that 
following her discharge from the service, she was not made 
aware that she was eligible for VA benefits nor was she told 
of where to go to obtain such information.  She noted that 
following service separation she returned to Chicago.  She 
noted that both she and her mother went to the VA hospital on 
three occasions between April and August 1990 and were turned 
away because the veteran was told she was not eligible for VA 
benefits.  Therefore her mother took her to a private medical 
facility for treatment of a psychiatric disorder.

In an August 1999 statement, the veteran's mother noted that 
following the veteran's discharge from the Navy, she arrived 
home in an emotionally unstable condition.  She reported 
taking the veteran to the VA Lakeside Hospital in Chicago.  
She was told the veteran was not eligible for medical 
treatment.  

In an April 2000 statement, the veteran's private 
psychiatrist noted first meeting the veteran in late June 
1994, for an outpatient psychiatric assessment that was 
requested by her brother.  It was noted that the veteran 
denied any symptoms of depressed mood and that there was no 
clear evidence of psychotic features.  It was noted that a 
followup evaluation the following month showed the veteran 
was clearly symptomatic.  

In an April 2000 statement, R.A., a family friend, reported 
that she took in the veteran after she was released from the 
hospital due to mental illness.  

In a May 2000 statement from S.D.T., a licensed clinical 
social worker, a description of the deterioration of the 
veteran's mental state following service separation was 
provided.  

In a May 2000 statement, the veteran's mother reported that 
she tried to get the veteran into the Chicago, Lake Shore VA 
hospital on several occasions and was refused treatment 
because the veteran was found ineligible.  She noted that it 
took eight years of hospitals, therapy, and other treatment 
to help the veteran's psychiatric condition.

Information from the veteran's mother in September 2001 
continued to refer to the veteran being found ineligible for 
psychiatric treatment at the Chicago, Lake Shore VA hospital 
shortly following the veteran's discharge from the service. 

In September 2001 the veteran and her brother attended a 
hearing before the undersigned Veterans Law Judge of the 
Board in Washington, D.C.  The hearing transcript is on file.  
The veteran noted that following separation from the service 
her mother took her to the Chicago, Lake Shore VA hospital 
for treatment of her psychiatric condition two or three times 
in 1990 and that after being found ineligible for treatment 
she sought treatment outside VA.  She noted that she filed a 
formal claim for VA service connection benefits after being 
told by her brother, a claims processor for the Air Force, 
that she was eligible for VA benefits.  

In a June 2003 statement from the Director of the VA Chicago 
Health Care System, it was noted that following a review of 
the Lakeside Division records that there was no evidence of 
any pertinent treatment record for the period between March 
and August 1990 although she did file an application at the 
WS, Division in September 1999.  


The Criteria

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of separation from service; otherwise, the effective 
date will be the date of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b)(1)(West 1991); 
38 C.F.R. § 3.400(2003).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  38 C.F.R. § 3.155 (2003).

38 C.F.R. § 3.157(a)(2002) provides, in pertinent part, that 
a report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of § 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim. 
38 C.F.R. § 3.157(1) (2003).

The date of receipt of such evidence from a private physician 
or layman will be accepted when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(2) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  38 C.F.R. § 3.155 (2002).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim. 
38 C.F.R. § 3.157(1) (2003).

The date of receipt of such evidence from a private physician 
or layman will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(2) (2003).

When submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals (except those described in paragraph 
(b)(1) of this section.) 38 C.F.R. § 3.157 (3) (2003).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issue on appeal.  
Also, she was advised of evidence he could submit himself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi , 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claims could not be granted based upon the evidence of 
record.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice was initially provided to the veteran following the 
initial unfavorable RO decision in February 2000 denying 
entitlement to an effective date earlier than March 5, 1998, 
for the grant of service connection for paranoid 
schizophrenia.  Importantly, this case was remanded by the 
Board in November 2001 for VCAA compliance and additional 
development of the evidence.  Following compliance with VCAA 
notification the RO confirmed and continued the denial of the 
veteran's claim in the January 2004 supplemental statement of 
the case.  

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and  38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board notes that in VAOPGCPREC  1-2004, VA 
General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the VA, upon receipt of a 
complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits and 
must indicate which portion of that 
information and evidence the claimant 
must provide and which portion VA will 
attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the CAVC stated that 
section 3.159(b)(1), explicitly, and 
section 5103(a), implicitly, require that 
VA request that the claimant provide any 
evidence in his or her possession that 
pertains to the claim.  The CAVC's 
statement that sections 5103(a) and 
3.159(b)(1) require VA to include such a 
request as part of the notice provided to 
a claimant under those provisions is 
obiter dictum and is not binding on VA.  
Further, section 5103(a) does not require 
VA to seek evidence from a claimant other 
than that identified by VA as necessary 
to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.   See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Compliance 
with VCAA notification was undertaken prior to the continued 
denial of the veteran's claim by the RO in the January 2004 
supplemental statement of the case.  Accordingly, there is no 
prejudice to her by appellate consideration of the claims at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45, 630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The veteran has not identified any outstanding medical 
evidence of treatment for the claimed disabilities at issue 
for service connection compensation benefits.  As the CAVC 
has noted, the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000.





Earlier Effective Date

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
5110(a) and 38 C.F.R. 3.400 and provide that the effective 
date for disability compensation based on direct service 
connection shall be the later of the date of receipt of claim 
or the date entitlement arose.

The basis for the March 5, 1998 effective date selected by 
the RO is readily apparent from the record.  There is simply 
no pertinent communication from the veteran in the claims 
folder before the March 5, 1998 claim.

The RO granted service connection from March 5, 1998, and the 
Board has noted the veteran's contentions seeking an earlier 
effective date.  In essence, it is contended that the veteran 
should receive an effective date as early as the day 
following separation from service since paranoid 
schizophrenia was associated with the psychiatric symptoms in 
service or was demonstrated to a compensable degree within 
one year following service separation.  8 U.S.C.A §§ 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Also, it is argued that she attempted 
to obtain treatment through the VA Lakeside hospital in 
Chicago on several occasions between April and August 1990 
and was found ineligible for treatment.  She argues that she 
was never informed of eligibility for VA benefits until she 
filed her formal claim for service connection for paranoid 
schizophrenia on March 5, 1998.  Therefore, she sought 
psychiatric treatment outside the VA prior to March 5, 1998.

The Board notes the discussion in Norris v. West, 12 Vet. 
App. 413, 420-21 (1999) that current evidence actually or 
constructively of record could, in certain circumstances, 
establish a reasonably raised, informal claim.  However, the 
record is absent VA clinical records prior to March 5, 1998, 
and none earlier could be reasonably inferred.  Information 
from the Director of the VA Chicago Health Care System fails 
to show any indication that the veteran contacted VA for 
treatment of her schizophrenia between March and August 1990.  
In essence, there is no basis to find a pending informal or 
formal claim in view of the record.  


Private medical records may be construed as claims for VA 
benefits as of date of receipt.  In this case all pertinent 
private medical evidence was received on or after March 5. 
1998.  

The Board has considered the veteran's contentions, including 
her testimony before the undersigned Veterans Law Judge in 
September 2001.  She argued that she would have applied for 
VA benefits sooner had she been advised of her potential 
eligibility.  However, those contentions cannot provide a 
basis on which to grant the claim.  Individuals dealing with 
the Government are charged with knowledge of the Federal 
statutes and agency regulations.  Morris v. Derwinski, 1 Vet. 
App. 260, 265 (1990).  In addition, everyone is bound by 
these regulations "regardless of actual knowledge of what is 
in the [r]egulations or of the hardships resulting from 
innocent ignorance."  Id., quoting Fed. Crop Ins. Corp. v. 
Merrill, 322 U.S. 380, 384-385 (1947).  Furthermore, VA is 
under no legal obligation to notify individually every 
potential claimant of his or her possible entitlement to VA 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); Lyman 
v. Brown, 5 Vet. App. 194 (1993).

Under the facts of this case there is no indication that the 
veteran filed an informal claim or sought compensation 
benefits in relation to her paranoid schizophrenia until her 
application in March 1998.  Consequently, the record does not 
allow for an earlier effective date for VA compensation in 
this case based on a pending claim. Accordingly, the Board 
finds that the effective date of March 5, 1998, as determined 
by the RO is correct.










ORDER

Entitlement to an effective date, prior to March 5, 1998, for 
a grant of service connection paranoid schizophrenia is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



